Citation Nr: 1201964	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than April 17, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Brother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1943 to February 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that awarded TDIU, effective April 17, 2006.  In June 2010 a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2011, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  

In February 2011, the Veteran filed a claim for a grant for adaptive equipment.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first filed a claim for TDIU on June 14, 2007.  

2.  The Veteran did not have a formal or informal claim for increased compensation pending prior to April 17, 2006; his April 17, 2006 claim for an increased rating for PTSD was adjudicated by an unappealed (and thus final) rating decision in May 2007.  


CONCLUSION OF LAW

Prior to April 17, 2006, the schedular requirements for TDIU were not met; an effective date for the award of TDIU prior to that date is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As the rating decision on appeal awarded TDIU and assigned an effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2008 statement of the case (SOC) provided notice on the "downstream" issue of an earlier effective date for the award; a January 2011 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  He has not identified any pertinent evidence (e.g., evidence constructively of record) that remains outstanding.  VA's duty to assist is met.  Where, as here, the claim seeks an earlier effective date for an award, the dispositive evidence, generally, is the evidence already of record, and the dates on which it was received.  Accordingly, the Board will address the merits of the claim.  




B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (to include TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earlier date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

On April 17, 2006, the Veteran filed a claim seeking increased ratings for his service-connected bilateral hearing loss (rated 10 percent) and his variously diagnosed psychiatric disability (rated 30 percent).  

In June 2006, the RO, in pertinent part, granted a 50 percent rating for the psychiatric disability, effective April 17, 2006.  

In May 2007, the RO, in pertinent part, granted a 70 percent rating for his psychiatric disability, also effective April 17, 2006.  

The Veteran submitted a formal claim for TDIU on June 14, 2007.  

In September 2007, the RO granted TDIU, effective April 17, 2006.  

In October 2007, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU.  He asserted his unemployability claim should be effective from late-1985 or early-1986 because he had not worked since then due to his service-connected disabilities.  

In a February 2008 Social Security Administration (SSA) notice letter, it was stated that the date of entitlement to SSA disability benefits was September 1985.  

In a February 2008 Boilermaker-Blacksmith National Pension Trust letter, it was noted that the Veteran's entitlement to a monthly pension from them began September 1985.  

In a July 2008 SSA notice letter to the Veteran, it was again stated that his entitlement to SSA disability benefits began September 1985.  

In the Veteran's October 2008 VA Form 9 (Substantive Appeal), he reported he has been 100 percent disabled since 1985 because he has been unable to find any employment due to his service-connected disabilities.  

In February 2009 correspondence, the Veteran reported that he was not aware of his rights to seek VA unemployment benefits until approximately 3 years ago or he would have applied sooner.  

At the June 2010 DRO hearing, the Veteran testified that he did not apply for unemployability prior to June 14, 2007, because he did not know he was entitled to such benefit (transcript, p.2).  His son testified that the Veteran has been at the current level of severity as reflected in the ratings for his disabilities since the early-to-mid-1980s (transcript, p.12).  

At the October 2011 Travel Board hearing, the Veteran testified that over the years he has had a lot of trouble keeping employment because of his mental attitude (transcript, p.7).  

The Veteran contends that his award of TDIU should be made effective from September 1985 when he became unemployable, as evidenced by his award of SSA disability benefits and entitlement to Boilermaker-Blacksmith pension benefits.  

Prior to April 17, 2006, the Veteran's service-connected disabilities included a residual gunshot scar over the left eyebrow (rated 0 percent), bilateral hearing loss (rated 10 percent), tinnitus (rated 10 percent), and a variously diagnosed psychiatric disability (rated 30 percent), for a combined rating of 40 percent.  Consequently, the Veteran did not meet the schedular criteria for TDIU prior to April 17, 2006.  Therefore, an award of TDIU could only be made on an extraschedular basis.  See 4.16(a).  

In this case, the award of TDIU was made retroactive from April 17, 2006 (based on that being the effective date of award of a 70 percent rating for the Veteran's service-connected psychiatric disability, and his meeting the schedular requirements for TDIU).  

As noted above, an unappealed May 2007 rating decision granted an increased 70 percent rating for the Veteran's psychiatric disability and established an effective date for the award.  That decision is final and not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the May 2007 rating decision (or in any earlier rating decision) has not been alleged and that rating decision is a legal bar to an effective date of TDIU based on the increased rating for PTSD claim (i.e., as part and parcel of the increased rating claim).  

The Veteran's claim for TDIU received on June 14, 2007 may be an alternative basis for the assignment of an effective date for TDIU.  As the claim for TDIU is a claim for increase, the scope of review encompasses a 1 year period prior to the date of claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  However, as the earliest TDIU could be awarded on this basis would be June 14, 2006, consequently, an effective date based on the June 14, 2007 filing of a TDIU claim would be of no benefit to the Veteran.  

As is noted above, with the exception identified, the date of award of increased compensation may not be earlier than the date of claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  It is not shown that any period of time prior to April 17, 2006 was encompassed by (i.e., because it was one year prior to) or required consideration based on, a pending unadjudicated claim by the Veteran for TDIU or increased compensation (encompassing TDIU).  Consequently, there is no legal basis an award of the benefit he seeks.  

The Veteran seeks an earlier effective date for the grant of TDIU based on an allegation that he was unemployable due to service-connected disability earlier, as evidenced by his 1985 awards of SSA disability benefits and Boilermaker-Blacksmith pension.  Those awards have no bearing in this matter.  Conceding (for the purpose of this discussion only) that he was indeed unemployable from an earlier date, under governing law and regulation his award of TDIU may not precede his claim for TDIU by more than a year.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  His award of TDIU already precedes his claim for such benefit (because the RO made it retroactive to when he first met the schedular requirements for TDIU).  

The governing law and regulations are very specific, and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  Based on facts shown, there is no legal basis for the assignment of an effective date prior to April 17, 2006 for a grant of TDIU; the Veteran and his representative do not cite to any legal authority for the benefit sought.  The law is dispositive in this matter; therefore, the benefit of the doubt doctrine does not apply.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 






ORDER

An effective date earlier than April 17, 2006, for the grant of TDIU is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


